
	
		II
		110th CONGRESS
		1st Session
		S. 1531
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2007
			Mr. Reid (for himself,
			 Mr. Allard, and Mr. Salazar) introduced the following bill; which
			 was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  incentives and extend existing incentives for the production and use of
		  renewable energy resources, and for other purposes.
	
	
		1.Short
			 title; references, table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Clean Renewable Energy and
			 Economic Development Incentives Act of 2007.
			(b)Amendment of
			 1986 CodeExcept as otherwise expressly provided, whenever in
			 this title an amendment or repeal is expressed in terms of an amendment to, or
			 repeal of, a section or other provision, the reference shall be considered to
			 be made to a section or other provision of the Internal Revenue Code of
			 1986.
			(c)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title;
				references, table of contents.
					TITLE I—Tax incentives for energy conservation and
				exploration
					Sec. 101. Extension of renewable electricity production
				credit.
					Sec. 102. Extension and modification of clean renewable energy
				bond credit.
					Sec. 103. Water conservation, reuse and efficiency
				bonds.
					Sec. 104. Credit for geothermal exploration
				expenditures.
					Sec. 105. Credit for wind energy systems.
					Sec. 106. Extension and modification of new energy efficient
				home credit.
					Sec. 107. Investment tax credit for advanced battery
				production.
					Sec. 108. Qualified renewable school energy bonds.
					Sec. 109. Treatment of bonds issued to finance renewable energy
				resource facilities.
					TITLE II—Investment tax credit with respect to solar energy
				property and manufacturing
					Subtitle A—Solar energy property
					Sec. 201. Energy credit with respect to solar energy
				property.
					Sec. 202. Repeal of exclusion for solar and geothermal public
				utility property under energy credit.
					Sec. 203. Permanent extension and modification of credit for
				residential energy efficient property.
					Sec. 204. 3-year accelerated depreciation period for solar
				energy property.
					Subtitle B—Promotion of solar manufacturing in the United
				States
					Sec. 211. Solar manufacturing credit.
				
			ITax
			 incentives for energy conservation and exploration
			101.Extension of
			 renewable electricity production credit
				(a)In
			 generalParagraphs (1), (2),
			 (3), (4), (5), (6), (7), and (9) of section 45(d) (relating to qualified
			 facilities) are amended by striking January 1, 2009 each place
			 it appears and inserting January 1, 2019.
				(b)Deemed
			 placed-In-service date for renewable electricity facilitiesSection 45(e) (relating to definitions and
			 special rules) is amended by adding at the end the following new
			 paragraph:
					
						(12)Deemed
				placed-in-service date for certain facilities
							(A)In
				generalIn the case of any facility described in paragraph (1),
				(2), (3), (4) (respect to geothermal energy), (5), (6), (7), or (9), for
				purposes of such paragraph, such facility shall be treated as being placed in
				service before January 1, 2019, if such facility is under construction before
				such date and is producing and selling electricity within 2 years after such
				date.
							(B)Period of
				creditIf a facility is treated as placed in service pursuant to
				subparagraph (A), the 10-year period referred to in subsection (a) shall be
				treated as beginning on January 1,
				2019.
							.
				(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
				102.Extension and
			 modification of clean renewable energy bond credit
				(a)ExtensionSubsection
			 54(m) (relating to termination) is amended by striking 2008 and
			 inserting 2018.
				(b)Annual volume
			 cap for bonds issued during extension periodParagraph (1) of
			 subsection 54(f) (relating to national limitation) is amended to read as
			 follows:
					
						National
				limitation
							(A)Initial
				national limitationWith respect to bonds issued after December
				31, 2005, and before January 1, 2009, there is a national clean renewable
				energy bond limitation of $1,200,000,000.
							(B)Annual national
				limitationWith respect to bonds issued after December 31, 2008,
				and before January 1, 2019, there is a national clean renewable energy bond
				limitation for each calendar year of
				$1,000,000,000.
							.
				(c)Allocation by
			 SecretaryParagraph (2) of subsection 54(f) (relating to
			 allocation by Secretary) is amended by striking , except that the
			 Secretary and inserting , except that, in the case of bonds
			 issued under paragraph (1)(A), the Secretary.
				(d)Publicity
			 regarding allocation of clean renewable energy bonds
					(1)In
			 generalSection 54 is amended by redesignating subsection (m) as
			 subsection (n) and by inserting after subsection (l) the following new
			 subsection:
						
							(m)Publicity
				regarding allocation of clean renewable energy bondsThe
				Secretary shall prepare a report not later than 1 year after each allocation
				under subsection (f) to Congress, and make such report publicly available,
				which with respect to such allocation identifies the name of each applicant for
				such allocation, the name of the borrower (if other than the applicant), the
				type and location of the project that is the subject of such application, and
				the amount of the allocation under subsection (f) for such project in the event
				the project receives such an
				allocation.
							.
					(2)Effective
			 dateThe amendments made by this subsection shall apply to
			 applications for allocations made after the date of the enactment of this
			 Act.
					(e)Effective
			 dateExcept as otherwise provided, the amendments made by this
			 section shall apply to bonds issued after December 31, 2007.
				103.Water
			 conservation, reuse and efficiency bonds
				(a)In
			 generalSubpart H of part IV of subchapter A of chapter 1
			 (relating to credits against tax) is amended by adding at the end the following
			 new section:
					
						54A.Credit to
				holders of water conservation, reuse and efficiency bonds
							(a)Allowance of
				creditIf a taxpayer holds a water conservation, reuse and
				efficiency bond on 1 or more credit allowance dates of the bond occurring
				during any taxable year, there shall be allowed as a credit against the tax
				imposed by this chapter for the taxable year an amount equal to the sum of the
				credits determined under subsection (b) with respect to such dates.
							(b)Amount of
				credit
								(1)In
				generalThe amount of the credit determined under this subsection
				with respect to any credit allowance date for a water conservation, reuse and
				efficiency bond is 25 percent of the annual credit determined with respect to
				such bond.
								(2)Annual
				creditThe annual credit determined with respect to any water
				conservation, reuse and efficiency bond is the product of—
									(A)the credit rate
				determined by the Secretary under paragraph (3) for the day on which such bond
				was sold, multiplied by
									(B)the outstanding
				face amount of the bond.
									(3)DeterminationFor
				purposes of paragraph (2), with respect to any water conservation, reuse and
				efficiency bond, the Secretary shall determine daily or cause to be determined
				daily a credit rate which shall apply to the first day on which there is a
				binding, written contract for the sale or exchange of the bond. The credit rate
				for any day is the credit rate which the Secretary or the Secretary’s designee
				estimates will permit the issuance of water conservation, reuse and efficiency
				bonds with a specified maturity or redemption date without discount and without
				interest cost to the qualified issuer.
								(4)Credit
				allowance dateFor purposes of this section, the term
				credit allowance date means—
									(A)March 15,
									(B)June 15,
									(C)September 15,
				and
									(D)December
				15.
									Such term
				also includes the last day on which the bond is outstanding.(5)Special rule
				for issuance and redemptionIn the case of a bond which is issued
				during the 3-month period ending on a credit allowance date, the amount of the
				credit determined under this subsection with respect to such credit allowance
				date shall be a ratable portion of the credit otherwise determined based on the
				portion of the 3-month period during which the bond is outstanding. A similar
				rule shall apply when the bond is redeemed or matures.
								(c)Limitation
				based on amount of taxThe credit allowed under subsection (a)
				for any taxable year shall not exceed the excess of—
								(1)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over,
								(2)the sum of the
				credits allowable under this part (other than subpart C, section 1400N(l), and
				this section).
								(d)Water
				conservation, reuse and efficiency bondFor purposes of this
				section—
								(1)In
				generalThe term water conservation, reuse and efficiency
				bond means any bond issued as part of an issue if—
									(A)the bond is
				issued by a qualified issuer pursuant to an allocation by the Secretary to such
				issuer of a portion of the national water conservation, reuse and efficiency
				bond limitation under subsection (f)(2),
									(B)95 percent or
				more of the proceeds of such issue are to be used for capital expenditures
				incurred by qualified borrowers for 1 or more qualified projects,
									(C)the qualified
				issuer designates such bond for purposes of this section and the bond is in
				registered form, and
									(D)the issue meets
				the requirements of subsection (h).
									(2)Qualified
				project; special use rules
									(A)In
				generalThe term qualified project means any rural
				water supply project (as defined in section 102(9) of the Rural Water Supply
				Act of 2006), owned by a qualified borrower, and which may include preparation
				and implementation of water conservation plans, development and deployment of
				water efficient products and processes, and xeriscaping projects consistent
				with that section.
									(B)Refinancing
				rulesFor purposes of paragraph (1)(B), a qualified project may
				be refinanced with proceeds of a water conservation, reuse and efficiency bond
				only if the indebtedness being refinanced (including any obligation directly or
				indirectly refinanced by such indebtedness) was originally incurred by a
				qualified borrower after the date of the enactment of this section.
									(C)ReimbursementFor
				purposes of paragraph (1)(B), a water conservation, reuse and efficiency bond
				may be issued to reimburse a qualified borrower for amounts paid after the date
				of the enactment of this section with respect to a qualified project, but only
				if—
										(i)prior to the
				payment of the original expenditure, the qualified borrower declared its intent
				to reimburse such expenditure with the proceeds of a water conservation, reuse
				and efficiency bond,
										(ii)not later than
				60 days after payment of the original expenditure, the qualified issuer adopts
				an official intent to reimburse the original expenditure with such proceeds,
				and
										(iii)the
				reimbursement is made not later than 18 months after the date the original
				expenditure is paid.
										(D)Treatment of
				changes in useFor purposes of paragraph (1)(B), the proceeds of
				an issue shall not be treated as used for a qualified project to the extent
				that a qualified borrower or qualified issuer takes any action within its
				control which causes such proceeds not to be used for a qualified project. The
				Secretary shall prescribe regulations specifying remedial actions that may be
				taken (including conditions to taking such remedial actions) to prevent an
				action described in the preceding sentence from causing a bond to fail to be a
				water conservation, reuse and efficiency bond.
									(e)Maturity
				limitations
								(1)Duration of
				termA bond shall not be treated as a water conservation, reuse
				and efficiency bond if the maturity of such bond exceeds the maximum term
				determined by the Secretary under paragraph (2) with respect to such
				bond.
								(2)Maximum
				termDuring each calendar month, the Secretary shall determine
				the maximum term permitted under this paragraph for bonds issued during the
				following calendar month. Such maximum term shall be the term which the
				Secretary estimates will result in the present value of the obligation to repay
				the principal on the bond being equal to 50 percent of the face amount of such
				bond. Such present value shall be determined without regard to the requirements
				of subsection (l)(6) and using as a discount rate the average annual interest
				rate of tax-exempt obligations having a term of 10 years or more which are
				issued during the month. If the term as so determined is not a multiple of a
				whole year, such term shall be rounded to the next highest whole year.
								(f)Limitation on
				amount of bonds designated
								(1)National
				limitationThere is a national water conservation, reuse and
				efficiency bond limitation of $500,000,000 for each of the 10 calendar years
				beginning after the date of enactment of this section.
								(2)Allocation by
				secretaryThe Secretary shall allocate the amount described in
				paragraph (1) among qualified projects in such manner as the Secretary
				determines appropriate, except that the Secretary shall allocate the bond
				limitation for the financing of qualified projects in as geographically diverse
				a manner as practicable.
								(g)Credit included
				in gross incomeGross income includes the amount of the credit
				allowed to the taxpayer under this section (determined without regard to
				subsection (c)), and the amount so included shall be treated as interest
				income.
							(h)Special rules
				relating to expenditures
								(1)In
				generalAn issue shall be treated as meeting the requirements of
				this subsection if, as of the date of issuance, the qualified issuer reasonably
				expects—
									(A)at least 95
				percent of the proceeds of such issue are to be spent for 1 or more qualified
				projects within the 5-year period beginning on the date of issuance of the
				water conservation, reuse and efficiency bond,
									(B)a binding
				commitment with a 3rd party to spend at least 10 percent of the proceeds of
				such issue will be incurred within the 6-month period beginning on the date of
				issuance of the water conservation, reuse and efficiency bond or, in the case
				of a water conservation, reuse and efficiency bond the proceeds of which are to
				be loaned to 2 or more qualified borrowers, such binding commitment will be
				incurred within the 6-month period beginning on the date of the loan of such
				proceeds to a qualified borrower, and
									(C)such projects
				will be completed with due diligence and the proceeds of such issue will be
				spent with due diligence.
									(2)Extension of
				periodUpon submission of a request prior to the expiration of
				the period described in paragraph (1)(A), the Secretary may extend such period
				if the qualified issuer establishes that the failure to satisfy the 5-year
				requirement is due to reasonable cause and the related projects will continue
				to proceed with due diligence.
								(3)Failure to
				spend required amount of bond proceeds within 5 yearsTo the
				extent that less than 95 percent of the proceeds of such issue are expended by
				the close of the 5-year period beginning on the date of issuance (or if an
				extension has been obtained under paragraph (2), by the close of the extended
				period), the qualified issuer shall redeem all of the nonqualified bonds within
				90 days after the end of such period. For purposes of this paragraph, the
				amount of the nonqualified bonds required to be redeemed shall be determined in
				the same manner as under section 142.
								(i)Special rules
				relating to arbitrageA bond which is part of an issue shall not
				be treated as a water conservation, reuse and efficiency bond unless, with
				respect to the issue of which the bond is a part, the qualified issuer
				satisfies the arbitrage requirements of section 148 with respect to proceeds of
				the issue.
							(j)Municipal water
				district; qualified water systems tax credit bond lender; governmental body;
				qualified borrowerFor purposes of this section—
								(1)Municipal water
				districtThe term municipal water district shall
				mean a non-profit private or public entity operated for the purpose of
				implementing rural water supply projects (as defined in section 102(9) of the
				Rural Water Supply Act of 2006).
								(2)Qualified water
				systems bond lenderThe term qualified water systems bond
				lender means a lender which is a municipal water district or a public
				water system which is owned by a governmental body, and shall include any
				affiliated entity which is controlled by such lender.
								(3)Governmental
				bodyThe term governmental body means any State,
				territory, or possession of the United States, the District of Columbia, Indian
				tribal government, and any political subdivision thereof.
								(4)Qualified
				issuerThe term qualified issuer means—
									(A)a qualified water
				systems bond lender,
									(B)a municipal water
				district, or
									(C)a governmental
				body.
									(5)Qualified
				borrowerThe term qualified borrower means—
									(A)a municipal water
				district, or
									(B)a governmental
				body.
									(k)Special rules
				relating to pool bondsNo portion of a pooled financing bond may
				be allocable to any loan unless the borrower has entered into a written loan
				commitment for such portion prior to the issue date of such issue.
							(l)Other
				definitions and special rulesFor purposes of this
				section—
								(1)BondThe
				term bond includes any obligation.
								(2)Pooled
				financing bondThe term pooled financing bond shall
				have the meaning given such term by section 149(f)(4)(A).
								(3)Partnership; S
				corporation; and other pass-thru entities
									(A)In
				generalUnder regulations prescribed by the Secretary, in the
				case of a partnership, trusts corporation, or other pass-thru entity, rules
				similar to the rules of section 41(g) shall apply with respect to the credit
				allowable under subsection (a).
									(B)No basis
				adjustmentIn the case of a bond held by a partnership or and
				corporation, rules similar to the rules under section 1397E(i) shall
				apply.
									(4)Bonds held by
				regulated investment companiesIf any water conservation, reuse
				and efficiency bond is held by a regulated investment company, the credit
				determined under subsection (a) shall be allowed to shareholders of such
				company under procedures prescribed by the Secretary.
								(5)Ratable
				principal amortization requiredA bond shall not be treated as a
				water conservation, reuse and efficiency bond unless it is part of an issue
				which provides for an equal amount of principal to be paid by the qualified
				issuer during each calendar year that the issue is outstanding.
								(6)ReportingIssuers
				of water conservation, reuse and efficiency bonds shall submit reports similar
				to the reports required under section 149(e).
								(m)TerminationThis
				section shall not apply with respect to any bond issued after the tenth
				calendar year beginning after the date of the enactment of this
				section.
							.
				(b)ReportingSubsection
			 (d) of section 6049 (relating to returns regarding payments of interest) is
			 amended by adding at the end the following new paragraph:
					
						(9)Reporting of
				credit on water conservation, reuse and efficiency bonds
							(A)In
				generalFor purposes of subsection (a), the term
				interest includes amounts includible in gross income under section
				54A(g) and such amounts shall be treated as paid on the credit allowance date
				(as defined in section 54A(b)(4)).
							(B)Reporting to
				corporations, etcExcept as otherwise provided in regulations, in
				the case of any interest described in subparagraph (A), subsection (b)(4) shall
				be applied without regard to subparagraphs (A), (H), (I), (J), (K), and (L)(i)
				of such subsection.
							(C)Regulatory
				authorityThe Secretary may prescribe such regulations as are
				necessary or appropriate to carry out the purposes of this paragraph, including
				regulations which require more frequent or more detailed
				reporting.
							.
				(c)Conforming
			 amendmentThe table of sections for subpart H of part IV of
			 subchapter A of chapter 1 is amended by adding at the end the following new
			 item:
					
						
							Sec. 54A. Credit to holders of
				water conservation, reuse and efficiency
				bonds.
						
						.
				(d)Issuance of
			 regulationsThe Secretary of the Treasury shall issue regulations
			 required under section 54A (as added by this section) not later than 120 days
			 after the date of the enactment of this Act.
				(e)Report on use
			 of bond authorityOn April 1, 2008, and annually thereafter, the
			 Secretary of Treasury shall submit a report to Congress including the number of
			 applications for bonding authority received, granted and identifying the
			 purposes and expected effects of projects supported by the bonding authority in
			 the previous calendar year.
				(f)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after December 31, 2007.
				104.Credit for
			 geothermal exploration expenditures
				(a)In
			 generalSubpart D of part IV
			 of subchapter A of chapter 1 (relating to business related credits) is amended
			 by adding at the end the following new section:
					
						45O.Credit for
				geothermal exploration expenditures
							(a)In
				generalFor purposes of section 38, the geothermal exploration
				expenditures credit for any taxable year is an amount equal to 10 percent of
				the qualifying geothermal exploration expenditures paid or incurred by the
				taxpayer during such taxable year.
							(b)Qualifying
				geothermal exploration expendituresFor purposes of this
				section—
								(1)In
				generalThe term qualifying geothermal exploration
				expenditures means expenditures for drilling exploratory wells for
				geothermal deposits (as defined by section 613(e)(2)).
								(2)ExceptionSuch
				term shall not include expenditures for any equipment used to produce,
				distribute, or use energy derived from a geothermal deposit (as so defined) for
				which a credit is allowable under section 46 by reason of section 48.
								(c)Special
				rules
								(1)Basis
				reductionFor purposes of this subtitle, the basis of any
				property for which a credit is allowed under this section shall be reduced by
				the amount of the credit so allowed.
								(2)Denial of
				double benefitNo deduction or credit (other than under section
				45) shall be allowed under this subtitle with respect to any expenditures for
				which a credit is allowed under this
				section.
								.
				(b)Credit made
			 part of general business creditSection 38(b) (relating to
			 current year business credit) is amended by striking plus at the
			 end of paragraph (30), by striking the period at the end of paragraph (31) and
			 inserting , plus, and by adding at the end the following new
			 paragraph:
					
						(32)the geothermal
				exploration expenditures credit determined under section
				45O(a).
						.
				(c)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 is amended by inserting after the item relating to
			 section 45N the following new item:
					
						
							Sec. 45O. Credit for geothermal exploration
				expenditures.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to
			 expenditures made in taxable years beginning after the date of the enactment of
			 this Act.
				105.Credit for
			 wind energy systems
				(a)Residential
					(1)In
			 generalSection 25D(a) is amended by striking and
			 at the end of paragraph (2), by striking the period at the end of paragraph (3)
			 and inserting , and, and by adding at the end the following new
			 paragraph:
						
							(4)30 percent of the
				qualified small wind energy property expenditures made by the taxpayer during
				such
				year.
							.
					(2)LimitationSection
			 25D(b)(1) is amended by striking and at the end of subparagraph
			 (B), by striking the period at the end of subparagraph (A) and inserting
			 , and, and by adding at the end the following new
			 subparagraph:
						
							(D)$500 with respect
				to each half kilowatt of capacity (not to exceed $5,000) of qualifying wind
				turbines for which qualified small wind energy property expenditures are
				made.
							.
					(3)Qualified small
			 wind energy property expendituresSection 25D(d) is amended by
			 adding at the end the following new paragraph:
						
							(4)Qualified small
				wind energy property expenditure
								(A)In
				generalThe term qualified wind energy property
				expenditure means an expenditure for property which uses a qualifying
				wind turbine to generate electricity for use in connection with a dwelling unit
				located in the United States and used as a residence by the taxpayer.
								(B)Qualifying wind
				turbineThe term qualifying wind turbine means a
				wind turbine of 100 kilowatts of rated capacity or less which meets the latest
				performance rating standards published by the American Wind Energy Association
				and which is used to generate electricity and carries at least a 5-year limited
				warranty covering defects in design, material, or workmanship, and, for
				property that is not installed by the taxpayer, at least a 5-year limited
				warranty covering defects in
				installation.
								.
					(b)BusinessSection
			 48(a)(3)(A) (defining energy property) is amended by striking or
			 at the end of clause (iii), by adding or at the end of clause
			 (iv), and by inserting after clause (iv) the following new clause:
					
						(v)qualifying wind
				turbine (as defined in section
				25D(d)(B)),
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act, in taxable years
			 ending after such date.
				106.Extension and
			 modification of new energy efficient home credit
				(a)ExtensionSubsection
			 (g) of section 45L (relating to termination) is amended by striking
			 2008 and inserting 2013.
				(b)Increase of
			 creditParagraph (2) of subsection 45L(a) (relating to applicable
			 amount) is amended to read as follows:
					
						(2)Applicable
				amountFor purposes of paragraph (1), the applicable amount is an
				amount equal to, in the case of a dwelling unit described in—
							(A)subsection
				(c)(1), $4,000,
							(B)subsection
				(c)(2), $2,000, and
							(C)subsection
				(c)(3),
				$1,000.
							.
				(c)Effective
			 dateThe amendments made by this section shall apply to qualified
			 new energy efficient homes acquired after the date of the enactment of this
			 Act, in taxable years ending after such date.
				107.Investment tax
			 credit for advanced battery production
				(a)In
			 generalSection 48(a)(3)(A) is amended—
					(1)by striking
			 or at the end of clause (iii),
					(2)by inserting
			 or at the end of clause (iv), and
					(3)by inserting
			 after clause (iv) the following new clause:
						
							(v)equipment used to
				produce at least 75 percent of any advanced battery and related power
				electronics intended for use in—
								(I)any qualified
				electric vehicle (as defined in section 30(c)(1)(A)) or new qualified hybrid
				motor vehicle (as defined in section 30B(d)(3)(A), without regard to clauses
				(v) and (vi) thereof), or
								(II)any grid-enabled
				or distributed residential or small commercial
				application,
								.
					(b)Rate of energy
			 percentageSection 48(a)(2)(A) is amended—
					(1)by striking
			 and at the end of clause (i)(III),
					(2)by striking
			 clause (i) in clause (ii) and inserting clause (i) or
			 clause (ii),
					(3)by redesignating
			 clause (ii) as clause (iii), and
					(4)by inserting
			 after clause (i) the following new clause:
						
							(ii)20 percent in
				the case of energy property described in paragraph (3)(A)(v),
				and
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
				108.Qualified
			 renewable school energy bonds
				(a)In
			 generalSubchapter U of chapter 1 (relating to incentives for
			 education zones) is amended by redesignating section 1397F as section 1397G and
			 by adding at the end of part IV of such subchapter the following new
			 section:
					
						1397F.Qualified
				renewable school energy bonds
							(a)Allowance of
				creditIf a taxpayer holds a qualified renewable school energy
				bond on 1 or more credit allowance dates of the bond occurring during any
				taxable year, there shall be allowed as a credit against the tax imposed by
				this chapter for the taxable year an amount equal to the sum of the credits
				determined under subsection (b) with respect to such dates.
							(b)Amount of
				credit
								(1)In
				generalThe amount of the credit determined under this subsection
				with respect to any credit allowance date for a qualified renewable school
				energy bond is 25 percent of the annual credit determined with respect to such
				bond.
								(2)Annual
				creditThe annual credit determined with respect to any qualified
				renewable school energy bond is the product of—
									(A)the credit rate
				determined by the Secretary under paragraph (3) for the day on which such bond
				was sold, multiplied by
									(B)the outstanding
				face amount of the bond.
									(3)DeterminationFor
				purposes of paragraph (2), with respect to any qualified renewable school
				energy bond, the Secretary shall determine daily or cause to be determined
				daily a credit rate which shall apply to the first day on which there is a
				binding, written contract for the sale or exchange of the bond. The credit rate
				for any day is the credit rate which the Secretary or the Secretary’s designee
				estimates will permit the issuance of qualified renewable school energy bonds
				with a specified maturity or redemption date without discount and without
				interest cost to the qualified issuer.
								(4)Credit
				allowance dateFor purposes of this section, the term
				credit allowance date means—
									(A)March 15,
									(B)June 15,
									(C)September 15,
				and
									(D)December
				15.
									Such term
				also includes the last day on which the bond is outstanding.(5)Special rule
				for issuance and redemptionIn the case of a bond which is issued
				during the 3-month period ending on a credit allowance date, the amount of the
				credit determined under this subsection with respect to such credit allowance
				date shall be a ratable portion of the credit otherwise determined based on the
				portion of the 3-month period during which the bond is outstanding. A similar
				rule shall apply when the bond is redeemed or matures.
								(c)Limitation
				based on amount of taxThe credit allowed under subsection (a)
				for any taxable year shall not exceed the excess of—
								(1)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
								(2)the sum of the
				credits allowable under part IV of subchapter A (other than subpart C thereof,
				relating to refundable credits, subpart H thereof, section 1400N(l), and this
				section).
								(d)Qualified
				renewable school energy bondFor purposes of this section—
								(1)In
				generalThe term renewable school energy bond means
				any bond issued as part of an issue if—
									(A)95 percent or
				more of the proceeds of such issue are to be used for a qualified purpose with
				respect to a qualified school operated by an eligible local education
				agency,
									(B)the bond is
				issued by a State or local government of an eligible State within the
				jurisdiction of which such school is located,
									(C)the
				issuer—
										(i)designates such
				bond for purposes of this section, and
										(ii)certifies that
				it has the written approval of the eligible local education agency for such
				bond issuance, and
										(D)the term of each
				bond which is part of such issue is 20 years.
									(2)Qualified
				schoolThe term qualified school means any public
				school or public school system administrative building which is owned by or
				operated by an eligible local education agency.
								(3)Eligible local
				education agencyThe term eligible local education
				agency means any local educational agency as defined in section 9101 of
				the Elementary and Secondary Education Act of 1965.
								(4)Eligible
				stateThe term eligible State means, with respect to
				any calendar year, any State described in one of the following:
									(A)The 5 States
				within Region 4 of the United States Census with the greatest percentage
				population growth change between 2000 and 2006 as determined under the
				Cumulative Estimates of Population Change for the United States and States, and
				for Puerto Rico—April 1, 2000 to July 1, 2006, by the Bureau of the
				Census.
									(B)The State with a
				total percentage population growth change between 2000 and 2006 greater than
				4.5 percent but less than 5.0 percent and a total population 19 years of age
				and younger which is greater than 200,000 but less than 250,000 as determined
				under such Cumulative Estimates and the 2005 American Community Survey by the
				Bureau of the Census.
									(5)Qualified
				purposeThe term qualified purpose means, with
				respect to any qualified school, the purchase and installation of renewable
				energy products.
								(e)Limitation on
				amount of bonds designated
								(1)National
				limitationThere is a national renewable school energy bond
				limitation for each calendar year. Such limitation is $50,000,000 for 2008,
				$100,000,000 for 2009, $150,000,000 for 2010, and, except as provided in
				paragraph (4), zero thereafter.
								(2)Allocation of
				limitationThe national renewable school energy bond limitation
				for a calendar year shall be allocated by the Secretary—
									(A)among the
				eligible States described in subsection (d)(4)(A), 30 percent to the State with
				the greatest percentage population growth, 20 percent to each of second and
				third ranked States, and 10 percent to each of the fourth and fifth ranked
				States, and
									(B)to the State
				described in subsection (d)(4)(B), 10 percent.
									The
				limitation amount allocated to an eligible State under the preceding sentence
				shall be allocated by the State education agency to qualified schools within
				such State.(3)Designation
				subject to limitation amountThe maximum aggregate face amount of
				bonds issued during any calendar year which may be designated under subsection
				(d)(1) with respect to any qualified school shall not exceed the limitation
				amount allocated to such school under paragraph (2) for such calendar
				year.
								(4)Carryover of
				unused limitationIf for any calendar year—
									(A)the limitation
				amount for any eligible State, exceeds
									(B)the amount of
				bonds issued during such year which are designated under subsection (d)(1) with
				respect to qualified schools within such State,
									the
				limitation amount for such State for the following calendar year shall be
				increased by the amount of such excess. Any carryforward of a limitation amount
				may be carried only to the first 2 years following the unused limitation year.
				For purposes of the preceding sentence, a limitation amount shall be treated as
				used on a first-in first-out basis.(f)Other
				definitionsFor purposes of this section—
								(1)BondThe
				term bond includes any obligation.
								(2)StateThe
				term State includes the District of Columbia and any possession
				of the United States.
								(g)Credit included
				in gross incomeGross income includes the amount of the credit
				allowed to the taxpayer under this section (determined without regard to
				subsection (c)).
							(h)Credits may be
				strippedUnder regulations prescribed by the Secretary—
								(1)In
				generalThere may be a separation (including at issuance) of the
				ownership of a qualified renewable school energy bond and the entitlement to
				the credit under this section with respect to such bond. In case of any such
				separation, the credit under this section shall be allowed to the person which,
				on the credit allowance date, holds the instrument evidencing the entitlement
				to the credit and not to the holder of the bond.
								(2)Certain rules
				to applyIn the case of a separation described in paragraph (1),
				the rules of section 1286 shall apply to the qualified renewable school energy
				bond as if it were a stripped bond and to the credit under this section as if
				it were a stripped coupon.
								(i)Credit treated
				as nonrefundable bondholder creditFor purposes of this title,
				the credit allowed by this section shall be treated as a credit allowable under
				subpart H of part IV of subchapter A of this chapter.
							(j)Special
				rulesFor purposes of this section, rules similar to the rules
				under paragraphs (3) and (4) of section 54(l) shall
				apply.
							.
				(b)Conforming
			 amendmentsThe table of sections for part V of such subchapter is
			 amended by redesignating section 1397F as section 1397G and by adding at the
			 end of the table of sections for part IV of such subchapter the following new
			 item:
					
						
							Sec. 1397F. Credit for holders
				of qualified renewable school energy
				bonds.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after December 31, 2007.
				109.Treatment of
			 bonds issued to finance renewable energy resource facilities
				(a)In
			 generalSubsection (a) of
			 section 142 (relating to exempt facility bond) is amended—
					(1)by striking
			 or at the end of paragraph (14),
					(2)by striking the
			 period at the end of paragraph (15) and inserting , or,
			 and
					(3)by inserting at
			 the end the following new paragraph:
						
							(16)renewable energy
				resource
				facilities.
							.
					(b)DefinitionSection
			 142 is amended by inserting at the end the following new subsection:
					
						(n)Renewable
				energy resource facilitiesFor purposes of subsection
				(a)(16)—
							(1)In
				generalThe term renewable energy resource facility
				means any facility used to produce electric or thermal energy (including a
				distributed generation facility) from—
								(A)wind
				energy,
								(B)closed-loop
				biomass (within the meaning of section 45(c(2)),
								(C)open-loop biomass
				(as defined in section 45(c)(3),
								(D)geothermal energy
				(as defined in section 45(c)(4),
								(E)solar
				energy,
								(F)land fill gas
				derived from the biodegradation of municipal solid waste (as defined in section
				45(c)(6),
								(G)incremental
				hydropower production (as determined under section 45(c)(8)(B), or
								(H)ocean
				energy.
								(2)Ocean
				energyThe term ocean energy includes current, wave,
				tidal, and thermal
				energy.
							.
				(c)Coordination
			 with section 45Section 45(b)(3) is amended by adding at the end
			 the following new sentence: For purposes of this paragraph, proceeds of
			 an issue used to provide financing for any qualified facility by reason of
			 section 142(a)(16) shall not be taken into account under subparagraph
			 (A)(ii)..
				(d)Effective
			 dateThe amendments made by this section shall apply with respect
			 to bonds issued on or after the date of the enactment of this Act.
				IIInvestment tax
			 credit with respect to solar energy property and manufacturing
			ASolar energy
			 property
				201.Energy credit
			 with respect to solar energy property
					(a)Permanent
			 extension of credit for solar energy propertyParagraphs
			 (2)(A)(i)(II) and (3)(A)(ii) of section 48(a) (relating to the energy credit)
			 are each amended by striking but only with respect to periods ending
			 before January 1, 2009.
					(b)Energy property
			 To include excess energy storage deviceClause (i) of section
			 48(a)(3)(A) (relating to energy property) is amended to read as follows:
						
							(i)equipment which
				uses solar energy to generate electricity, to heat or cool (or provide hot
				water for use in) a structure, or to provide solar process heat, or advanced
				energy storage systems installed as an integrated component of the foregoing,
				excepting property used to generate energy for purposes of heating a swimming
				pool,
							.
					(c)Additional
			 modifications
						(1)Solar electric
			 energy property credit determined solely by kilowatt capacity
							(A)In
			 generalSubsection (a) of section 48 (relating to the energy
			 credit) is amended by redesignating paragraph (4) as paragraph (5) and by
			 inserting after paragraph (3) the following new paragraph:
								
									(4)Special rule
				for energy credit for solar electric energy property
										(A)In
				generalFor purposes of section 46, the energy credit for any
				taxable year for solar electric energy property described in paragraph
				(3)(A)(i) which is used to generate electricity and which is placed in service
				during the taxable year is $1,500 with respect to each half kilowatt of direct
				current of installed capacity of such property. Paragraph (2)(A) shall not
				apply to property to which the preceding sentence applies.
										(B)Application of
				special rules for rehabilitated or subsidized propertyRules
				similar to the rules of paragraphs (2)(B) and (5) shall apply to property to
				which this paragraph
				applies.
										.
							(B)Conforming
			 amendmentsSubsection (a) of section 48 is amended—
								(i)in
			 paragraph (1), by inserting in paragraph (4) and after
			 except as provided, and
								(ii)in
			 paragraph (2)(A)(i)(II), by striking described in paragraph
			 (3)(A)(i) and inserting which is described in paragraph
			 (3)(A)(i) and to which paragraph (4) does not apply.
								(d)Credit allowed
			 against the alternative minimum taxSection 38(c)(4)(B) (relating
			 to specified credits) is amended by—
						(1)striking
			 and at the end of clause (i),
						(2)striking the
			 period at the end of clause (ii)(II) and inserting , and,
			 and
						(3)adding at the end
			 the following new clause:
							
								(iii)the portion of
				the investment credit under section 46(2) which is determined under clauses (i)
				and (ii) of section
				48(a)(3)(A).
								.
						(e)Effective
			 dateThe amendment made by subsection (a) shall apply to periods
			 after December 31, 2007, in taxable years beginning after such date, under
			 rules similar to the rules of section 48(m) (as in effect on the day before the
			 date of the enactment of the Revenue Reconciliation Act of 1990).
					202.Repeal of
			 exclusion for solar and geothermal public utility property under energy
			 credit
					(a)In
			 generalThe second sentence of section 48(a)(3) is amended by
			 inserting (other than property described in clause (i) or (iii) of
			 subparagraph (A)) after any property.
					(b)Effective
			 dateThe amendment made by subsection (a) shall apply to periods
			 after December 31, 2007, in taxable years beginning after such date, under
			 rules similar to the rules of section 48(m) (as in effect on the day before the
			 date of the enactment of the Revenue Reconciliation Act of 1990).
					203.Permanent
			 extension and modification of credit for residential energy efficient
			 property
					(a)Permanent
			 extensionSection 25D is amended by striking subsection (g)
			 (relating to termination).
					(b)Solar electric
			 propertyParagraph (1) of section 25D(a) (relating to allowance
			 of credit) is amended by striking 30 percent of.
					(c)Modification of
			 maximum creditParagraph (1) of section 25D(b) (relating to
			 limitations) is amended to read as follows:
						
							(1)Maximum
				creditThe credit allowed under subsection (a) (determined
				without regard to subsection (c)) for any taxable year shall not exceed—
								(A)$1,500 with
				respect to each half kilowatt of direct current of installed capacity of
				qualified solar electric property for which qualified solar electric property
				expenditures are made,
								(B)$2,000 with
				respect to any qualified solar heating and cooling property expenditures,
				and
								(C)$500 with respect
				to each half kilowatt of capacity of qualified fuel cell property (as defined
				in section 48(c)(1)) for which qualified fuel cell property expenditures are
				made.
								.
					(d)Definition of
			 qualified solar heating and cooling property expenditure
						(1)In
			 generalParagraph (1) of section 25D(d) (relating to definitions)
			 is amended to read as follows:
							
								(2)Qualified solar
				heating and cooling property expenditureThe term qualified
				solar heating and cooling property expenditure means an expenditure for
				property to heat or cool (or provide hot water for use in) a dwelling unit
				located in the United States and used as a residence by the taxpayer if at
				least half of the energy used by such property for such purpose is derived from
				the sun. Such term shall not include an expenditure which is a qualified solar
				electric property
				expenditure.
								.
						(2)Conforming
			 amendmentsSection 25D (relating to residential energy efficient
			 property) is amended—
							(A)by striking
			 solar water heating in subsections (a)(2) and (e)(4)(A)(ii) and
			 inserting solar heating and cooling, and
							(B)by striking the
			 heading for subsection (b)(2) and inserting the following new heading:
			 (2) Certification of solar
			 heating and cooling property..
							(e)Credit allowed
			 against alternative minimum tax
						(1)In
			 generalSection 25D(b) (relating to limitations), as amended by
			 subsection (c), is amended by adding at the end the following new
			 paragraph:
							
								(3)Credit allowed
				against alternative minimum taxThe credit allowed under
				subsection (a) for the taxable year shall not exceed the excess of—
									(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
									(B)the sum of the
				credits allowable under subpart A of part IV of subchapter A (other than this
				section) and section 27 for the taxable
				year.
									.
						(2)Conforming
			 amendments
							(A)Subsection (c) of
			 section 25D (relating to carryforward of unused credit) is amended to read as
			 follows:
								
									(c)Carryforward of
				unused creditIf the credit allowable under subsection (a) for
				any taxable year exceeds the limitation imposed by subsection (b)(3) for such
				taxable year, such excess shall be carried to the succeeding taxable year and
				added to the credit allowable under subsection (a) for such succeeding taxable
				year.
									.
							(B)Section
			 23(b)(4)(B) (relating to limitation based on amount of tax) is amended by
			 inserting and section 25D after this
			 section.
							(C)Section
			 24(b)(3)(B) (relating to limitation based on amount of tax) is amended by
			 striking sections 23 and 25B and inserting sections 23,
			 25B, and 25D.
							(D)Section 26(a)(1)
			 (relating to limitation based on amount of tax) is amended by striking
			 and 25B and inserting 25B, and 25D.
							(f)Effective
			 dateThe amendments made by this section shall apply to
			 expenditures made in taxable years beginning after December 31, 2007.
					204.3-year
			 accelerated depreciation period for solar energy property
					(a)In
			 generalSubparagraph (A) of section 168(e)(3) (relating to 3-year
			 property) is amended—
						(1)by striking
			 and at the end of clause (ii),
						(2)by striking the
			 period at the end of clause (iii) and inserting a comma, and
						(3)by inserting
			 after clause (iii) the following new clauses:
							
								(iv)any property
				which is described in clause (i) or (ii) of section 48(a)(3)(A) (or would be so
				described if the last sentence of such section did not apply to such clause),
				and
								(v)any property
				which is described in clause (iv) of section
				48(a)(3)(A).
								.
						(b)Conforming
			 amendmentSubclause (I) of section 168(e)(3)(B)(vi) (relating to
			 5-year property) is amended to read as follows:
						
							(I)would be
				described in subparagraph (A) of section 48(a)(3) if wind energy
				were substituted for solar energy in clause (i) thereof and the
				last sentence of such section did not apply to such
				subparagraph,
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2007.
					BPromotion of
			 solar manufacturing in the United States
				211.Solar
			 manufacturing credit
					(a)In
			 generalSubpart E of part IV of subchapter A of chapter 1
			 (relating to rules for computing investment credit) is amended by inserting
			 after section 48B the following new section:
						
							48C.Solar
				manufacturing credit
								(a)Credit
				allowedFor purposes of section 46, the solar manufacturing
				credit for any taxable year is an amount equal to 30 percent of the qualified
				investment for such taxable year.
								(b)Qualified
				investmentFor purposes of this section—
									(1)In
				generalThe qualified investment for any taxable year is equal to
				the incremental costs incurred during such taxable year to re-equip, expand, or
				establish an eligible manufacturing facility—
										(A)to produce
				polysilicon for use in solar cells, wafers manufactured for solar cells, and
				solar photovoltaic cells,
										(B)to produce or
				assemble solar photovoltaic modules,
										(C)to produce or
				assemble solar thermal panels and solar thermal storage tanks, or
										(D)to produce
				concentrated solar power equipment.
										(2)ExceptionsThe
				qualified investment for any taxable year shall not include—
										(A)assets utilized
				to produce the materials consumed in the production of solar photovoltaic
				modules, such as aluminum extrusions, glass, encapsulants, inverters, and
				mounting hardware, and
										(B)assets utilized
				to produce the materials consumed in the production of solar thermal panels,
				such as aluminum extrusions, glass, copper, and mounting hardware.
										(3)Certain
				qualified progress expenditures made applicableRules similar to
				the rules of subsections (c)(4) and (d) of section 46 (as in effect on the day
				before the enactment of the Revenue Reconciliation Act of 1990) shall apply for
				purposes of this section.
									(c)DefinitionsFor
				purposes of this section—
									(1)Eligible manufacturing
				facilityThe term
				eligible manufacturing facility means any manufacturing facility
				for which more than 50 percent of the gross receipts for the taxable year are
				derived from sales of solar equipment.
									(2)Solar
				photovoltaic cellThe term solar photovoltaic cell
				means the semiconductor device which converts photons from light into
				electricity.
									(3)Solar
				photovoltaic moduleThe term solar photovoltaic
				module means an assembly of multiple interconnected solar photovoltaic
				cells that are sized and packaged for installation and deployment in a specific
				application.
									.
					(b)Credit treated
			 as part of investment creditSection 46 (relating to amount of
			 credit) is amended by striking and at the end of paragraph (3),
			 by striking the period at the end of paragraph (4) and inserting ,
			 and, and by adding at the end the following new paragraph:
						
							(5)the solar
				manufacturing
				credit.
							.
					(c)Certain
			 nonrecourse financing excluded from credit baseSection
			 49(a)(1)(C) (defining credit base) is amended by striking and at
			 the end of clause (iii), by striking the period at the end of clause (iv) and
			 inserting , and, and by adding at the end the following new
			 clause:
						
							(v)the basis of any
				property which is part of the solar manufacturing credit under section
				48C.
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to periods
			 after December 31, 2007, in taxable years beginning after such date, under
			 rules similar to the rules of section 48(m) (as in effect on the day before the
			 date of the enactment of the Revenue Reconciliation Act of 1990).
					
